SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 29, 2011 FEDFIRST FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Maryland 0-54124 80-0578993 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 565 Donner Avenue, Monessen, Pennsylvania 15062 (Address of principal executive offices) (Zip Code) (724) 684-6800 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On June 29, 2011, Robert C. Barry, Jr. notified FedFirst Financial Corporation (the “Company”) and its wholly-owned subsidiary, First Federal Savings Bank (the “Bank”), that he will retire from the Company and the Bank effective September 30, 2011.Mr. Barry serves as Executive Vice President and Chief Financial Officer of both the Company and the Bank. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. FEDFIRST FINANCIAL INFORMATION Date: June 30, 2011 By: /S/Patrick G. O'Brien Patrick G. O'Brien President and Chief Executive Officer 3
